Citation Nr: 0717062	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-04 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from May 1969 to 
April 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana that, in part, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation for that disability, 
effective from May 28, 1999.

It is noted that the appellant appealed the initial zero 
percent rating that was assigned to the hearing loss 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  Thus, the issue is as set out on the title 
page.

The Board notes that, in his February 2004 VA Form 9, the 
appellant requested a Board hearing at the RO.  The requested 
Board hearing was scheduled for January 18, 2005.  On January 
14, the appellant's representative advised the RO in writing 
that the appellant had decided not to appear at the scheduled 
Board hearing.  Accordingly, his hearing request has 
effectively been withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability is 
manifested by Level II hearing acuity or better in the right 
ear.

2.  The veteran's left ear hearing loss disability is 
manifested by Level II hearing acuity or better in the left 
ear.

3.  The disability picture caused by the bilateral hearing 
loss is not so unusual as to render the application of the 
regular schedular rating provisions impractical.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 
4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 
(2006); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in October 
2003.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating for 
his bilateral hearing loss disability.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The initial adjudication of the claim pre-dated the enactment 
of the statutes and regulations cited regarding VA's duties 
to notify and assist and even if the appellant was not 
provided with all of the required notice until after the RO 
had adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the pertinent law requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
obtained the appellant's VA outpatient medical records.  The 
appellant was afforded VA audiometric examinations.  He was 
also scheduled for a Board hearing which he cancelled.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  Therefore, there is no duty to assist or 
notify that is unmet.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  While the RO did not advise the 
veteran of such information, the entire period from the date 
of service connection until the present is under appellate 
review.  The appellant was also provided with notice as to 
the clinical findings needed for higher evaluations, as well 
as the assistance VA would provide.  Proceeding with this 
case in its current procedural posture would not therefore 
inure to the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  For example, the rule 
articulated in Francisco--that the present level of the 
veteran's disability is the primary concern in an claim for 
an increased rating and that past medical reports should not 
be given precedence over current medical findings--does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of May 
1999.  On the VA audiometric evaluation conducted in June 
1999, pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
20
30
40
26
Left
15
50
60
55
45

Speech recognition ability was 84 percent in the right ear 
and 88 percent in the left ear.  

The findings on the June 1999 VA audiometric evaluation 
result in a corresponding designation of Level II hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.  Pursuant to these findings, the RO assigned the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  Diagnostic Code 6100.

On the VA audiometric evaluation conducted in November 1999, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
20
35
40
29
Left
20
55
60
55
48

Speech recognition ability was 96 percent in the right ear 
and 88 percent in the left ear.

The findings on the November 1999 VA audiometric evaluation 
result in a corresponding designation of Level I hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.  Pursuant to these findings, the RO continued the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  Diagnostic Code 6100.

On the VA audiometric evaluation conducted in November 2003, 
pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
30
30
35
40
34
Left
30
60
70
65
56

Speech recognition ability was 92 percent in the right ear 
and 92 percent in the left ear.

The findings on the November 2003 VA audiometric evaluation 
result in a corresponding designation of Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.  Pursuant to these findings, the RO continued the 
noncompensable disability evaluation that the veteran 
contends is insufficient.  Diagnostic Code 6100.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The veteran's 
test results do not meet the requirements of this section, 
however, as the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
not 55 decibels or more, nor is the pure tone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the veteran's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record does not support an initial evaluation in 
excess of zero percent for his bilateral hearing loss 
disability.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level II or less for one ear and 
Level II or less for the other.  Under the current 
regulations, a zero percent rating is yielded by each one of 
the three VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find 
that the preponderance of the evidence is against the 
veteran's claim for a compensable initial evaluation for his 
bilateral hearing loss disability.

Because this is an appeal from the initial rating for the 
bilateral hearing loss disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does support not the assignment of a staged rating 
for the bilateral hearing loss disability at any time.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's bilateral 
hearing loss disability presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluation in this case 
was not inadequate.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any hospitalization for his hearing loss, 
nor has he required any extensive treatment.  The veteran has 
not offered any objective evidence of any symptoms due to the 
bilateral hearing loss that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

The findings needed for an initial compensable evaluation 
have not been demonstrated in the evidence of record.  
Because the preponderance of the evidence is against the 
claim for an initial evaluation in excess of zero percent for 
the veteran's bilateral hearing loss disability, the benefit-
of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of zero 
percent for the appellant's bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


